Case 1:19-¢v-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 1 of 23

4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

°

Civil Action No. 1:19-cv-02712-PAB-MEH
HERBERT BECK

Plaintiff,
V.

GOLDEN AUTOMOTIVE GROUP. LLC

GOLDEN AUTOMOTIVE GROUP HOLDINGS LLC
AMERICAN HONDA FINANCE CORP.

EXPERIAN INFORMATION SOLUTIONS, INC.
EQUIFAX INC.

EQUIFAX INFORMATION SERVICES, INC.
AUTOMOTIVE WARRANTY SERVICES, INC.

ASSURANT INC.

Defendants,

 

PLAINTIFF BECK PROPOSED AMENDED COMPLAINT

 

COMES NOW Plaintiff Herbert Beck, and states the following in support of his Complaint:
PARTIES |

1. Plaintiff Herbert Beck, was, at all times relevant hereto, a disabled and elderly person,

presently a resident of Denver County, Colorado.
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 2 of 23

2. The individual Defendants are employees, and/or agents of, GOLDEN AUTOMOTIVE
GROUP LLC, GOLDEN AUTOMOTIVE GROUP HOLDINGS LLC, AMERICAN HONDA FINANCE
CORP., EXPERIAN INFORMATION SOLUTIONS, INC., EQUIFAX INC., EQUIFAX
INFORMATION SERVICES LLC, AUTOMOTIVE WARRANTY SERVICES, INC., ASSURANT INC.,
and are licensed and registered with the Colorado Secretary of State to do business in

the State of Colorado and Denver County, Colorado.

JURISDICTION AND VENUE

3. This Court has jurisdiction over the subject matters at issue because this is a civil action
for damages and equitable relief. Colo. Const. Art. VI, § 9(1). This Court has concurrent
jurisdiction over the federal rights claim under 15 U.S. Code § 1681.

4. Venue in this Court is proper pursuant to C.R.C.P. 98 because the actions and damages

giving rise to this action occurred in Denver County, Colorado.

GENERAL ALEGATIONS
5. Plaintiff Herbert Beck (Beck) did on or about March 6, 2015, purchase a NEW 2015
Honda Accord, serial number 1HGCR2F72FA002775, (HA) from Defendant(s) Golden
Automotive Group Holdings LLC (GAGH) and Golden Automotive Group LLC (GAG) both
D/B/A Planet Honda, 15701 W Colfax Ave, Golden, CO 80401.
6. Beck diligently attempted to make the monthly payments on HA to American Honda J

Finance Corp. (AHFC) through AHFCs Honda Financial Services (HFS) online payment

reception service.
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 3 of 23

10.

HFS continuously, failed to accept Becks payment(s) and Beck submitted two payments
to AHFC through other means, while trying to remedy, with AHFC, the problems with
HFS.

As the HA had become inoperable on August 5, 2015, by an accident, Beck ultimately, -
on or about August 18, 2015, relinquished HA to AHFC and its agent(s).

From that time forward, the Defendants GAG, GAGH, AHFC, Experian Information

Solutions, Inc. (EXP}, Equifax Information Services LLC and Equifax Inc. (EQ), Automotive

J
Warranty Services, Inc. (AWS), and Assurant, Inc. (AS) all showed a blatant disregard for

the legal rights of, and the duties, due Plaintiff Beck and wantonly, willfully, deliberately,
began a series of, including, but not limited to, multiple torts, fraud, misrepresentation,
negligence; conversion, concealment, theft, civil theft and multiple breaches.

On or about August 31, 2015 Beck received notice of AHFC plan to sell property -private,
from AHFC. AHFC refused to explain or account for, verbally, or in writing, as promised
in letter of August 28, 2015, how they (AHFC) figured or arrived at amount owed for HA.
Upon receiving U. C. C. RETAIL POST SALE ACCOUNTING dated September 28, 2015 for
the HA, of what Plaintiff Beck allegedly owed AHFC, Plaintiff continued requesting
specific answers to multiple questions and concerns about costs, interést, itemization of

¥

egregious costs. AHFC never has answered any of the queries or questions asked by

Plaintiff, and to this day, AHFC refuses to provide answers and documentation as
promised by AHFC and required. Plaintiff also claims this sale of HA was a manipulated,

fixed, contrived fraud by AHFC.
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 4 of 23

11. Beck continued to request from AHFC, multiple times, for a more detailed accounting,
from AHFC. All requests were never answered, and all information concealed, to this

very day.

12. As the misrepresentations were passed, bought and sold, by AHFC to no less than five

 

collection agencies, as a Balance Due, Collection or other item, Beck objecting to each
collection agency, with no response from any individual or entity, until Synergetic
Communications Inc., (SCl), of Houston Texas, responded to Beck’s request and demand,
according to law, for the first time ever, on or about June 7, 2018, to provide Beck with
a detailed account and documents, to date, of Becks HA account with AHFC and AHFC’s
handling of HA, from which this action begins. AHFC, GAG, GAGH, EXP and EQ illegal
actions against Beck, were made visible for the first time ever. Beck learned that AHFC
had altered the mileage on HA, had severely undervalued the analysis, documentation
and evaluation of the HA, had cancelled HA maintenance policy, sold by GAG and GAGH,
had demanded a refund from GAG and GAGH who had received the funds from AHFC
for this policy, and as of now, no one will or has responded or accounted for the $2,156
paid, for HA cancelled maintenance policy funds.

13. As soon as Beck learned of this, Beck sent letters of demand to the then known
Defendants, AHFC, GAGH, GAG, EXP and EQ on June 18, 2018 and July 16, 2018
demanding accounting, reparation and remuneration be provided to Beck. No one
responded.

14. Beck has now compiled, through the’report provided by SCI and other research, the

following, heretofore unverifiable, unknown or assumed actions against Beck, including
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 5 of 23

15.

16.

but not limited to, wanton, willful, deliberate, unlawful acts perpetrated by AHFC, GAG,
GAGH, AWS.and AS against Beck including, but not limited to: forty (40) torts; breach of
express and implied contract; breach of express and implied warranty; breach of implied
fitness; fraud; misrepresentation; fraud in representations and warranties; theft; felony
theft; civil theft; conversion; concealment; and negligence. Plaintiff will show the-
violations, torts, actions and behavior of Defendants, to be enumerated at trial, were all
known, or should have been known by the Defendants, to be violations, torts, actions
and behavior contrary to, and violations of Colorado Revised Statutes and or law, that
are meant to protect and preserve the rights, safety and sanctity of, individuals of, and ,
the State of Colorado.

Considering, that AHFC, GAG, GAGH, AWS and AS, up to now, have continuously,
wantonly, willfully, deliberately, refused any appropriate action, information, data,
material and/or documentation to Beck in regards the HA previously possessed by Beck,
that the material provided to Beck from SCI is certainly not the entire amount of
information, material or documentation available to the documentation of actions taken
by AHFC, GAG, GAGH, AWS and AS, against Beck, therefore, there may be additional
allegations and claims of wrongful actions filed.

In the purchase contract and/or, buyers order and/or, automobile — simple interest
retail installment contract — consumer credit document Colorado (account #186985719)
for the HA, there were two additional insurance/warranty policies added in, to these

agreements, and to the total cost of HA.
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/65/19 USDC Colorado Page 6 of 23

17. One insurance policy added to the cost of the HA, was a GAP policy or OPTIMAL

_ GUARANTEED ASSET PROTECTION (GAP) for $499.00 that, which, as the title of the

18.

19.

20.

policy states, was to cover any (gap) difference left due to the lienholder, AHFC, in the
case of any loss of use or value due to accident or other cause, as was explained to
Plaintiff by GAG and GAGH finance manager at the time of sale. This policy was
purchased through GAG and GAGH dba Planet Honda, 15701 W Colfax Ave, Golden, CO
80401. GAG and GAGH, along with AWS and AS were all DIRECT beneficiaries from this
policy purchase by Beck.

Beck.learned from the SCi documents that the Defendants GAG, GAGH, AWS and AS did
refund and return to AHFC an “Insurance Premium Rebate (as of 08/28/15)” of $459.49
for the GAP policy. This amount refunded, and the documentation, shows, that the GAP
policy was in full force and effect.on August 5, 2015, and apparently until 08/28/15.
Another insurance/warranty policy added to the cost of the HA, was a Mechanic,
mechanical repair service contract, contract #FA002775, for $2,156.00 for any repairs
that may be needed to the HA, not covered by other warranty. This policy was
purchased through GAG and GAGH dba Planet Honda, 15701 W Colfax Ave, Golden, CO
80401. GAG and GAGH, along with AWS and AS were all DIRECT beneficiaries from this
policy purchase by Beck.

Both, of these policies mentioned in item #17 and #19 were administered by, and
initially underwritten by AWS Automotive Warranty Services, Inc., 175 West Jackson
Bivd., Chicago, Illinois 60604. AWS Automotive Warranty Services, inc. and/or its agents,

owners, managers and/or operators is/are also the owner, operator and/or agent of/for
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado’ Page 7 of 23

the Chicago office of/for AS Assurant, Inc., both occupying the same offices and address
at 175 West Jackson Blvd., Chicago, Illinois 60604. AS Assurant, Inc, a national insurer
and underwriter, is also the underwriter of policies written by AWS Automotive
Warranty Services, Inc., and Plaintiff Becks previous policies, as any claims on policies
administered by Automotive Warranty Services, Inc., are processed through the
Assurant, Inc. website and company. The Defendants GAG, GAGH, AWS and AS as
DIRECT beneficiaries of the proceeds of these two policies, are complicit in the
insurance/warranty fraud committed against Plaintiff Beck in, through and on the two
.mentioned insurance/warranty policies.
21. From SCI documents, Beck learned that on either/or August 27, 2015 or 9-10-15 a

“REQUEST TO CANCEL SERVICE CONTRACT POLICY AND MAIL REFUND WITHIN 14 DAYS”

‘was mailed from AHFC to Planet Honda, 15701 W Colfax Ave, Golden, CO 80401. The
$2,156.00 in question, paid for the #FA002775 policy, was-forwarded to Planet Honda
by AHFC on/or about the inception date of purchase contract and/or, buyers order
and/or, automobile ~ simple interest retail installment contract — consumer credit
document Colorado (account #186985719) for the HA, and was, wrongfully,and illegally
kept by Planet Honda, GAG and GAGH, AWS and AS when return of funds was requested
by AHFC. There has never been an accounting for these funds. Where the funds ever
refunded back? Has this money just disappeared? Shall we find out whose pocket kept
the money? Beck has never received any credit from the cancelled policy and $2, 156.00

policy payment. ALL Defendants have refused and continuously, wantonly, willfully,
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 8 of 23

deliberately, refuse to account for, document or provide information as to the’status of
this $2,156.00 and credit that is due Beck for this cancelled insurance/warranty policy.

22. From the SCI documents, Beck learned that in another part of this letter to “CANCEL
AND REFUND” of on or about either/or August 27, 2015 or 9-10-15, noted the subject
HA # 2775, had mileage of 53,606 miles. This is more documented fraud, conversion,
misrepresentation, concealment and negligence, on the part of AHEC and possibly
Defendants GAG, GAGH, AWS, and AS, as the actual documented mileage on the subject
HA #2775, when it was picked up by AHFC and its agents, on or about August 19, 2015,
from Bradford Auto Body, 2659 West-Main Street, Littleton, Colorado 80120 was 5,354
miles on the HA odometer.

23. AHFC, its agents and Defendants GAG, GAGH, AWS, and AS, did knowingly, intentionally,

 

wantonly, willfully, deliberately, defraud Beck by wrongfully assessing the HA #2775, for
resale, with no less than thirty, (30), intentional errors, misstatements and wrongful
definitions of the value and condition of HA. HA assessment has never been provided to
Plaintiff Beck. AHFC then participated in and allowed a PRIVATE SALE of the HA #2775,
to provide and cause, to defraud Plaintiff Beck, a severely discounted valuation and sale
price of HA.

24. Throughout the time period involved and covered by this complaint, AHFC has illegally

withheld information from Beck, and illegally reported to all credit reporting agencies,

(EXP) EXPERIAN INFORMATION SOLUTIONS, INC., (EQ) EQUIFAX INFORMATION
SERVICES LLC, inaccurate and illegal information, damaging Plaintiff Becks’ credit

reports, with wrongful information about Beck, which is damaging, derogatory, libelous
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 9 of 23

25.

and defamatory, with malice and willful intent to injure Plaintiff Beck, as Beck has
multiple times challenged the wrongful report of AHFC to and against Plaintiff Becks’
credit reports and to all named credit agencies. These challenges have met with staunch
denial from AHFC and all credit reporting agencies, that anything was being reported
inaccurately or incorrectly, and, all credit reporting agencies have been more than
willing to, with malice and willful intent to injure Plaintiff, participate in and perpetuate
this fraud and misrepresentation against Beck, making all parties complicit and liable in
this complaint for damages to Plaintiff Beck.

EXPERIAN INFORMATION SOLUTIONS, INC., EQUIFAX INC., EQUIFAX INFORMATION
SERVICES LLC, have all shown a blatant disregard for Federal and State, Code and
Statute by blindly, obtusely, willingly, deliberately, wantonly, participating in this
travesty, fraud, wrongful reporting, ignoring and violating the Federal Fair Credit
Reporting Act (FCRA), violating US CODE TITLE 15 Chapter 41. All these Defendants,
(EXP), and (EQ) have willingly violated Becks sanctity, wellbeing, safety and rights, with
malice and willful intent to injure Plaintiff, illegal and egrégious conduct, actions and
behavior. EXPERIAN INFORMATION SOLUTIONS, INC. has also defrauded Plaintiff Beck
by promising to perform and provide certain services to Beck for a fee, which Beck has

paid such fee, and Experian has failed and refused, and continues to refuse, to provide

paid for services.-All of these credit reporting agencies continue to, with malice and

willful intent to injure Plaintiff, report wrongful, inaccurate information on
Plaintiff Beck in/on his credit report, and continue to refuse to remove

these items, which are damaging, derogatory, libelous and defamatory to and of

10
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 10 of 23

26.

27.

28.

29.

Plaintiff Beck. Inaccuracies are, including, but not limited to,:the amount Beck owed or
may have owed or does owe, the consequences of this false reporting by a furnisher to

the CRA’s, the willingness of all CRA’s to report any, absolutely any statement or piece

of trash that a furnisher provides them, and, with no confirmation, accountability or .

consequences to any of the corporate parties, but severe wrongful consequences to the

 

consumer. Plaintiff Beck has, as the result, of this conspiracy of illegal actions, among —
AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, including, but not lirnited to, been denied
several loans, paid more for all insurances, been unduly harassed by agents of AHFC.
EXP, EQ have all failed to reasonably investigate the multiple disputes Plaintiff Beck has

?

registered against AHFC. Do these CRA’s think or believe these multiple disputes; against

AHEC, were exercises the Plaintiff enjoyed?

The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ gave no natice of what was,
going to, has or had transpired, happened or going to happen, to or was given to
Plaintiff.

The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ have not, did not and never
have offered the Plaintiff any help, assistance or compensation whatsoever.

The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ did not, has not and have not
warned Plaintiff of the known and/or unknown damages, threats, consequences or ,
ramifications of any or all, of the Defendants malicious, wanton, willful, deliberate,
torts, actions and behavior perpetrated against Plaintiff.

Unaware of the voluminous number of wrongful acts, actions, torts and behavior

Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ have perpetrated against Plaintiff

11
Gase 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado’ Page 11 of 23

Beck, Beck has suffered, including, but not limited to, loss (pecuniary, emotional,
. physical, relational, psychological, of freedom and sundry other losses), loss of sleep,
loss of well-being, anticipatory, normal, extreme exacerbation of current adverse
* . » medical conditions, complicated and cumulative grief, situational loss and emotional
trauma during the previously mentioned time period of events and into the future.

30. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ do not escape liability for
their behavior, actions and conduct because they have willfully, wantonly and
deliberately concealed all the information of their illegal actions,-and have continued to
conceal material facts and information to this very moment, knowing there was/is
tremendous liability hinging on the foreseeability of harm to Plaintiff Beck, and continue

to do so..The torts against Plaintiff Beck have only come to light and been discovered,
through SCI’s singular compliance with the law, by providing the file documentation SCI

had, to Plaintiff Beck, on or about June 7, 2018.

COUNT! NEGLIGENCE
31. Plaintiff hereby incorporates all preceding and subsequent allegations into this Count |.

32. The Defendants AHEC, GAG, GAGH, AWS, AS, EXP, and EQ owe the Plaintiff a general

duty to use reasonable care, and act in’a commercially reasonable manner, with regard "
to, their conduct, actions and behavior. This duty exists and is owed to the Plaintiff; as

the only risk involved to all Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, is the
exposure of the continuing, collective and individual torts, illegal acts and actions,

é \

 

perpetrated and being perpetrated on Plaintiff: there was and is foreseeable and

likelihood of injury to the Plaintiff that far outweighs, any (possibly positive) social utility.

 

12
Case 1:19-Cv-02712-PAB-MEH’ Document 65 Filed 11/05/19 USDC Colorado Page 12 of 23

33.

34.

of all Defendants conduct, if there is any; there was and is no burden in guarding against
the harm caused to Plaintiff, all of which, should never have happened or been

perpetrated against Plaintiff, yet, there is now a burden wrested upon all Defendants for

the individual,-collective and cumulative illegal, tortuous acts and actions committed
against Plaintiff; and the consequences of Defendants AHFC, GAG, GAGH, AWS, AS, EXP,
and EQ, illegal acts and actions are rightfully and legally well deserved, especially as all
Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, continue to commit these illegal
acts and actions to this very day and-moment.

The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ breached that duty when they

willfully, wantonly and deliberately committed, including, but not limited to: failing to

account for insurance/warranty premiums paid by Beck that were to be refunded and

credited back to or paid to Beck; disregarding, completely ignoring Beck’s' multiple
requests for information and documentation on all actions perpetrated by all
Defendants; illegally and intentionally concealing information, to and including this very
moment, trying to illegally subvert any action, against all Defendants, that Plaintiff
wishes to, and has initiated; breach of express and implied contract; breach of express
and implied warranty; breach of implied fitness; fraud; misrepresentation; fraud in
representations and warranties; theft; felony theft; civil theft; conversion; concealment;

and negligence; against the Plaintiff.

The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ breach of duty caused injury

to the Plaintiff.

13
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 13 of 23

35.

36.

37.

38.

Asa result of the negligence of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and

EQ, Plaintiff suffered injuries and damages including, but not limited to: economic

damages; damage to credit profile and report; higher premiums on all insurance; denial

of and for loans; economic loss by and from these dénials; non-economic damages: past,

present, and future pain and suffering; past and future lost earnings; loss of earning

capacity; past, present, and future medical expenses; extreme exacerbation of current ™~
adverse medical conditions: emotional distress; loss of enjoyment of life; and other

injuries in an amount to be determined at-trial.

COUNT II UNLAWFUL CONCEALMENT

Plaintiff hereby incorporates all preceding and subsequent allegations into this Count Hl.

All Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, concealed facts that he, she,

they knew, if, by conduct, or by written or oral words, or by a combination of conduct

and words, AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, created afalseimpressionofthe =.
actual fact, and/or a material fact, in the mind of-the Plaintiff, by concealing more than

two dozen material facts and actual facts, and have to this day, and moment, continued

to conceal these facts and preventing the Plaintiff from discovering the facts for himself.

The conduct of the Defendants, as set forth above, is the concealment, continued

concealment of documents, transactions, information, acts, actions, behavior in regards

the possession and dispossession of a Honda Accord, HA #2775, by the Defendant AHFC

and the implication of GAG, GAGH, AWS, AS, EXP, and EQ, by and through each and

every Defendants willing, wanton and deliberate intentional cooperation with this

concealment from the Plaintiff.

14
" Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 14 6f 23

»

39. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ was/is willful,
acer

é

!
wanton and deliberate.

40. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ was/is

extreme and outrageous.

41. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ conduct subjected the

Plaintiff to an unreasonable risk of pecuniary loss, harm and caused the Plaintiff to be

&

put in fear for his own safety which resulted in distress, substantial pecuniary loss and

unreasonable loss and other damage to the Plaintiff.

42. Plaintiff is entitled to damages in an amount to be proven at trial.

COUNT III CONVERSION or TRESPASS of CHATTELS.

43. Plaintiff hereby incorporates all preceding and subsequent allegations into this Count Il.

44. DEFENDANTS AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, have committed several
distinct, unauthorized acts of dominion or ownership over the personal property of the
Plaintiff, including, but not limited to, a complete and ACCURATE CREDIT REPORT, or the
contents thereof, somewhere between Twenty Eight Thousand and One Hundred Forty
Thousand Dollars, depending on the, as V et to be acquired, actual facts and information
involved in this action, all of which, continues to be concealed by the Defendants AHFC,
GAG, GAGH, AWS, AS, EXP, and EQ.

45. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ was/is willful,

’ wanton and deliberate.

\

46. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ was/is

extreme and outrageous.

15
- Case 4:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 15 of 23

47. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, conduct subjected the

48.

49.

50.

51.

52.

53.

Plaintiff to an unreasonable risk of pecuniary loss, harm and caused the Plaintiff to be

_ putin fear for his own safety which resulted in distress, substantial pecuniary loss and

unreasonable loss and other damage to the Plaintiff.

Plaintiff is entitled to damages in an amount to be determined at trial.

COUNT IV FRAUD
Plaintiff hereby incorporates all preceding and subsequent allegations into this Count IV.

Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ: have all made false

representations of a past and present fact, all of these facts, being material, and

Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, knowing they were false or was
aware they did not know these facts were true or false, made these representations

with the malicious intent that the Plaintiff rely on these facts, Plaintiff relying on these

representations, having no alternatives available at the time, and Plaintiffs reliance was

justified, considering, it is against the law to falsely represent facts, this reliance resulted

in damage to the Plaintiff.

The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, was/is
malicious, willful, wanton and deliberate.

The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, was/is
extreme and outrageous. .

The Defendants’ conduct subjected the Plaintiff to an unreasonable risk of pecuniary
loss, harm and caused the Plaintiff to be put in fear for his own safety which resulted in

distress, substantial pecuniary loss, unreasonable loss and other damage to the Plaintiff.

16
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 16 of 23

Ped

54. Plaintiff is entitled to damages in an amount to be determined at trial.

‘

4

COUNT V :

BREACH OF EXPRESS AND IMPLIED CONTRACT, BREACH OF EXPRESS AND IMPLIED:
WARRANTY, BREACH OF IMPLIED FITNESS

55. Plaintiff hereby incorporates all preceding and subsequent allegations into this Count V.

56. Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, have all had ‘and or do have

contractual, warranty obligations to the Plaintiff, all of which have been breached.

 

Plaintiff did or has fulfilled all his obligations or end(s) to every contract and warranty.
All defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, have failed to fulfill their end
of the agreement, obligation, contract, warranty and Plaintiff has incurred damages as a
result of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, breaches.

57. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ owe the Plaintiff a general
duty to use reasonable care, and act in a commercially reasonable manner, with regard
to, their conduct, actions and behavior. This duty exists‘and is owed to the Plaintiff; as

the only risk involved to all Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ, is.the

exposure of the continuing, collective and individual torts, illegal acts and actions,
perpetrated and being perpetrated on Plaintiff; there was and is foreseeable and

 

likelihood of injury to the Plaintiff that far outweighs, any (possibl

    

ositive) social utilit

of all Defendants conduct, if there is any; there was and is no burden in guarding against

the harm caused to Plaintiff, all of which, should never have happened or been

perpetrated against Plaintiff, yet, there is now a burden wrested upon all Defendants for

Aa

the individual, collective and. cumulative illegal, tortuous acts and actions committed

.

against Plaintiff; and the consequences of Defendants AHFC, GAG, GAGH, AWS, AS, EXP,

17
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 17 of 23

and EQ, illegal acts and actions are rightfully and legally well deserved, especially as all

Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ..continue to commit these illegal .
acts and actions to this very day and moment.
58. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ breached that duty when they

willfully, wantonly and deliberately committed, including, but not limited to: failing to

account for insurance/warranty premiums paid by Beck that were to be refunded and
credited back to or paid‘to Beck; disregarding, completely ignoring Beck’s multiple :
requests for information and documentation on all actions perpetrated by all
Defendants; illegally and intentionally concealing information, to and including this very
moment, trying to illegally subvert any action, against all Defendants, that Plaintiff
wishes to, and has initiated; breach of express and implied contract; breach of express

and implied warranty; breach of implied fitness; fraud; misrepresentation; fraud in
representations and warranties; theft; felony theft; civil theft; conversion; concealment;
_and negligence; against the Plaintiff.

4

59. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ breach of duty caused injury

s.

to the Plaintiff.

60. As a result of these breaches the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ,

Plaintiff suffered injuries and damages including, but not limited to: economic damages:

damage to credit profile and report; higher premiums on all insurance; denial of and for

. . b . "
loans; economic loss by and from these denials; non-economic damages; past, present,

and future pain and suffering; past and future lost earnings; loss of earning capacity;

 

past, present, and future medical expenses; extreme exacerbation of current adverse

18
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 18 of 23

medical conditions; emotional distress; loss of enjoyment of life; and other injuries in an

amount to be determined at trial.

COUNT VI 15 U.S. Code § 1681

61. Plaintiff hereby incorporates all preceding and subsequent allegations into this Count VI.

62. Pursuant to 15 U.S.C. § 1681, “It is the purpose of this subchapter to require that

consumer reporting agencies adopt reasonable procedures for meeting the needs

- of commerce for consumer credit, personnel, insurance, and other information ina
manner which is fair and equitable to the consumer, with regard to the confidentiality,

accuracy, relevancy, and proper utilization of such information in accordance with the

requirements of this subchapter.” and, “(a) In general Any person who is negligent in
failing to comply with any requirement imposed under this subchapter with respect to
any consumer is liable to that consumer in an amount equal to the sum of— (1) any
actual damages sustained by the consumer as a result of the failure; and (2) in the case
of any successful action to enforce any liability under this section, the costs of the action
together with reasonable attorney's fees as determined by the court.”

63. The actions of the Defendants AHFC, EXP, and EQ, showing a blatant disregard for Code

and Statute, have violated Plaintiffs rights, by continuously falsely reporting and

publishing false and totally inaccurate information about the Plaintiff, with malice and

intent to do harm to the Plaintiff.

64. Plaintiff has suffered injuries and damages as a result of such violations including, but

not limited to: economic damages; non-economic damages; past, present, and future

19
Casé 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 19 of 23

pain and suffering; past and future lost earnings: loss of earning capacity; past, present,
and future medical expenses; emotional distress; loss of enjoyment of life: and other
injuries.

65. The Defendants are liable in damages to Plaintiff in an amount to be proven at trial.

COUNT Vil UNJUST ENRICHMENT
66. Plaintiff hereby incorporates all preceding and subsequent allegations into this Count
Vil.
67. Defendants AHFC, GAG, GAGH, AWS, AS, have all received several benefits, all at
Plaintiffs expense, these benefits were received under circumstances that would make it
unjust for the Defendants AHFC, GAG, GAGH, AWS, AS, to retain the benefit without
commensurate compensation to the Plaintiff.

68. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, was/is willful, wanton and

deliberate.

69. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, was/is extreme and

outrageous.

70. The Defendants AHFC, GAG, GAGH, AWS, AS, conduct subjected the Plaintiff to an
unreasonable risk of pecuniary loss, harm and caused the Plaintiff to be putin fearfor .
his own safety which resulted in distress, substantial pecuniary loss and unreasonable
loss and other damage to the Plaintiff.

71. Plaintiff is entitled to damages in an amount to be proven at trial.

COUNT Vill CIVIL THEFT

20 ‘
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 20-0f 23 *

-

72. Plaintiff hereby incorporates all preceding and subsequent allegations into this Count

73. Defendants AHFC, GAG, GAGH, AWS, AS, have violated CRS 18-4-401 Theft, as follows, . yy

(1) A person commits theft when he-or she knowingly obtains, retains, or exercises control over
anything of value of another without authorization or by threat or deception; or receives, loans
money by pawn or pledge on, or disposes of anything of value or belonging to another that he
or she knows or believes to have been stolen, and: (a) Intends to deprive the other person
permanently of the use of benefit of the thing of. value; (b) Knowingly uses; conceals, or
abandons the thing of value in such manner as to deprive the other person permanently of its

use or benefit; (c} Uses, conceals, or abandons the thing of value intending that such use,’

concealment, or abandonment will ‘deprive the other person permanently of its use or benefit; «

¥

(d) Demands any consideration to which he or.she is not legally entitled as a condition of
restoring the thing of value to the other person; or (e) Knowingly retains the thing of value
more than seventy-two hours after the agreed-upon timé of return in any lease or hire

agreement: Defendants AHFC, GAG, GAGH, AWS, AS, have individually and-collectively

met and exceeded all the required elements for THEFT, CIVIL THEFT in amounts

~ i

exceeding five thousand dollars at least and most likely more.

74. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, was/is willful, wanton and

. deliberate.

75. The conduct of the Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ. was/is ;

extreme and outrageous.

76. The Defendants AHFC, GAG, GAGH, AWS, AS, EXP, and EQ conduct subjected the '

Plaintiff to an unreasonable risk of pecuniary loss, harm and caused'the Plaintiff to be .

‘ 4

2i
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 21 of 23

put in fear for his own safety which resulted in distress, substantial pecuniary loss and

unreasonable loss and other damage to the Plaintiff.

77. Plaintiff is entitled to damages in an.amount to be proven at trial.

22
Case 1:19-cv-02712-PAB-MEH Document 65 Filed 11/05/19 USDC Colorado Page 22 of 23

WHEREFORE, Plaintiff respectfully prays that this Court enter judgement in Plaintiffs
favor and against Defendants as follows;

1,
2.

SPN AW PS WwW

Plaintiff hereby makes a demand for a jury trial on all issues so triable.

Dated this 4th day of November, 2019. Ql

Such actual damages as this Court may deem just and proper; ,

Damages for all past and future damages to Plaintiff caused by Defendants’ fraud
upon and theft of, Plaintiffs’ property;

Damages for the taking of Plaintiffs’ property;

Punitive damages;

Reasonable attorneys’ fees; ‘
Expert witness fees’ _

Costs of this action;

Pre-judgement and post-judgement interest on any award of damages to the
extent permitted by law; and

Such other and further relief as this Court deems just and proper.

DEMAND FOR JURY TRIAL

Herbert abe
25 £16 Ave. #645 n
Denver, CO 80202

Plaintiff Herbert Beck

25£ 16" Ave. #645

Denver, CO 80202

23
Case 1:19-cv-02712-PAB-MEH Documént 65 Filed 11/05/19 USDC Colorado Page 23 of 23

CERTIFICATE OF SERVICE

q

I HEREBY CERTIFY that on the 4th of November, 2019, I filed the foregoing with the

Clerk of Court by hand delivery and by electronic mail notification of such filing to the registered

participants of record as identified on the Electronic Mail Notice List.

 

\ Herbert Beck Pro Se Plaintiff ‘
25 E 16" Ave.

Denver, CO. 80202

(303) 973-3443

24
